Citation Nr: 0017559	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  98-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to the smoking of tobacco in 
service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from January 1940 to 
October 1945, and died in May 1995.  The appellant is the 
veteran's surviving spouse.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

A previous claim by the appellant, asserting service 
connection for cause of the veteran's death, was denied by 
the Board in May 1997.  That appeal, and that decision of the 
Board, dealt with the appellant's contentions to the effect 
that the veteran's service-connected disabilities (which 
consisted of residuals of wounds to the chest and left thigh, 
and a left plantar wart) had contributed to the cause of the 
veteran's death.

The present appeal arises from a May 1998 rating decision, in 
which the RO denied the appellant's claim seeking service 
connection for cause of the veteran's death on the basis of a 
new theory of entitlement not previously raised, i.e., a 
claim that death was due, in part, to the smoking of tobacco 
in service.  The appellant filed an NOD reasserting that 
allegation that same month, and the RO issued an SOC on the 
issue in August 1998.  The appellant filed a substantive 
appeal in September 1998, in which she further argued her 
theory of tobacco use leading to the disorders that caused 
the veteran's death.  Supplemental statements of the case 
(SSOC) were provided on that issue in November 1998 and March 
1999.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained by the RO.

2. The veteran died in May 1995.  The Certificate of Death 
listed the immediate cause of death as respiratory failure 
due to chronic obstructive pulmonary disease (COPD).  
Another significant condition contributing to the 
veteran's death, but not related to respiratory failure or 
COPD, was congestive heart failure.

3. At the time of his death, the veteran was service 
connected for residuals of a shell fragment wound to the 
left chest, residuals of a gunshot wound to the left thigh 
with residual fracture, and a plantar wart; each was rated 
as 10 percent disabling effective from April 1946.  He was 
73 years of age.

4. The appellant's claim of service connection for the cause 
of the veteran's death was denied by the Board in May 
1997, on the grounds that competent medical evidence 
tending to show a connection between the veteran's death 
and his military service, or that his service-connected 
disabilities either caused, hastened, or contributed 
substantially or materially to cause his death, had not 
been submitted.

5. In the present appeal, there is no competent medical 
evidence linking the veteran's respiratory failure due to 
COPD, or his congestive heart failure, to the use of 
tobacco during service.




CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death, 
claimed as due to smoking tobacco during service.  38 
U.S.C.A. §§ 1310, 5107, (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The veteran died in May 1995.  The Certificate of Death 
listed the immediate cause of death as respiratory failure 
due to chronic obstructive pulmonary disease (COPD).  Another 
significant condition, listed as having contributed to the 
veteran's death but not related to respiratory failure or 
COPD, was congestive heart failure.  At the time of his 
death, the veteran was service connected for residuals of a 
shell fragment wound to the left chest, residuals of a 
gunshot wound to the left thigh with residual fracture, and a 
plantar wart; each rated as 10 percent disabling effective 
from April 1946.  He was 73 years of age.  

A review of the veteran's service medical records reflects 
that, in June 1944, he suffered a shell fragment wound (SFW) 
to his left lower posterior chest as a result of an enemy 
mortar shell explosion during combat on the Pacific island of 
Saipan.  The entrance wound was on the left lower chest, and 
was reported to be 1 cm. x 1 cm.  The fragment was noted to 
have been removed by a medic, and the veteran returned to 
action.  He was awarded the Purple Heart and Silver Star.

In July 1944, the veteran was accidentally shot in the left 
leg by another soldier, when an enemy pistol the soldier was 
cleaning discharged.  The veteran suffered a severe, 
penetrating gunshot wound (GSW) wound of the left leg and 
thigh, resulting in a compound fracture of the left femur.  A 
Personal History Admission Form, undated, following the 
veteran's evacuation from Saipan to the United States for 
treatment, noted that the veteran smoked 15 cigarettes a day.  

In October 1947, following his release from service, the 
veteran was medically examined for VA purposes.  The 
diagnoses included the minimal, healed, nonsymptomatic scar 
in the left thoracic area of his chest as a result of the SFW 
suffered in combat; the scars from the GSW of the left thigh 
and leg, with fractured femur, healed, with slight 
disturbance of sensation and function; and a painful plantar 
wart on the left foot.  The general medical examination was 
noted to be negative for abnormality; the heart and lungs 
were reported as normal.

In September 1980, a statement of a private physician, John 
F. Spring, M.D., was received, to the effect that the veteran 
was under his care, and under the care of a neurosurgeon and 
a neurologist, for a grand mal seizure disorder which had 
begun in 1976.  The physician expressed the opinion that the 
veteran had been unable to work since the onset of those 
symptoms.  There was no mention of the veteran's service-
connected disabilities.

In May 1995, as noted above, the veteran expired.  That same 
month, the appellant submitted an application for dependency 
and indemnity compensation (VA Form 21-534).  In addition to 
her application, the appellant submitted military personnel 
records, as well as a marriage certificate, documenting her 
marriage to the veteran in February 1946, and the certificate 
documenting the veteran's death.

In a June 1995 rating decision, the RO denied the appellant's 
claim of service connection for the cause of the veteran's 
death due to respiratory failure and COPD.  In its decision, 
the RO referred to all the medical evidence discussed herein.  
In addition, the RO mistakenly referred to a March 1951 
report of a chest X-ray examination, indicating findings of 
far advanced, arrested tuberculosis, with left thoracotomy 
and right pneumothorax.  Such a report does appear in the 
veteran's claims file, but it appears to be misfiled; the 
name of the patient thereon is not the veteran's, and the VA 
claim number on the clinical record form differs, by one 
digit, from that of the veteran.

In July 1995, the RO received a statement from the 
aforementioned Dr. Spring, dated that same month.  The 
physician noted that he had treated the veteran for a number 
of years, and that the veteran had suffered from progressive, 
chronic COPD, which was his eventual cause of death, 
resulting in respiratory failure.  He also stated that, if 
the veteran had received a gunshot wound to his left chest, 
this certainly could have added to fibrosis of the lung and 
advancement of COPD.  In addition, Dr. Spring referred to the 
mention of the 1951 X-ray report showing tuberculosis in the 
RO's rating decision (the appellant had apparently shown the 
rating decision to Dr. Spring), and questioned the 
authenticity of that report, stating that he had never seen 
such findings in the veteran.

The RO then issued another rating decision in August 1995, in 
which it acknowledged the earlier mistake regarding the March 
1951 X-ray report, and removed it from evidentiary 
consideration in this case.  The RO considered Dr. Spring's 
July 1995 statement, and again denied service connection for 
the cause of the veteran's death.  Responding to Dr. Spring's 
speculation that a chest wound could have caused fibrosis in 
the lung and contributed to advancement of the veteran's 
COPD, the RO pointed out that there is no evidence that the 
service-connected chest wound penetrated the lung.

Subsequently, in May 1997, the Board issued a decision 
denying the appellant's claim for service connection for 
cause of the veteran's death.  The Board found that the claim 
was not well grounded, because no competent medical evidence 
had been submitted to link the service-connected disabilities 
with the diseases that had caused the veteran's death.  The 
Board acknowledged Dr. Spring's statements, but noted that 
the physician had expressed his opinion regarding a possible 
relationship between the service-connected chest wound and 
the cause of death without any knowledge of the nature of the 
wound.  The Board also noted that, after copies of the 
veteran's service medical records had been sent to Dr. Spring 
(for his review, at his request), the physician had not 
submitted any further information or opinion. 

In August 1997, the RO received from the appellant a VA Form 
21-4138 (Statement in Support of Claim), dated that same 
month, in which the she referred to Dr. Spring's previously 
reported findings, and also contended that the injury to the 
veteran's leg in service had contributed to his death.  
Furthermore, the appellant contended that the veteran's use 
of tobacco products (i.e., cigarettes issued by the military) 
during service most likely contributed to his death.  

The RO responded to the surviving spouse's new claim by 
sending her a letter requesting medical evidence in support 
of her contentions.  She was asked to furnish:  (1) evidence 
of the existence of the disability claimed as being caused by 
tobacco use or nicotine dependence; (2) evidence of tobacco 
use or nicotine dependence in service; and (3) evidence of a 
nexus or connection between the disability and tobacco use or 
nicotine dependence in service.

In October 1997, the appellant submitted to the RO an 
additional statement in support of her claim, dated in 
September 1997.  She noted that the veteran had begun to 
smoke in service, that all his peers in service were smokers, 
and that, being in combat, he had smoked to calm his nerves.  
Furthermore, the appellant indicated that cigarettes were 
included in the soldiers' field rations.  

In May 1998, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death, due to 
smoking.  The appellant initiated an appeal of that decision, 
and, in September 1998, submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) to the RO, in which she noted 
that the veteran had not begun to smoke cigarettes until he 
entered the military.  She reported that the veteran had been 
supplied cigarettes with his field rations, and that he had 
become addicted to nicotine in service.  In addition, the 
appellant submitted a copy of an article entitled "The 
Smoking Gun", in which it was contended that, during World 
War II, the Pentagon had helped soldiers become "hooked" on 
tobacco.  

In February 1999, the appellant submitted an additional 
statement to the RO, in which she contended that the shell 
fragment wound the veteran had incurred during World War II 
had caused considerable muscle damage to his chest and 
shoulder.  Furthermore, she indicated that the gunshot wound 
to his thigh had limited his running and walking ability, and 
thus limited the amount of exercise he could perform, thus 
contributing to the deterioration of his respiratory system.  
With her statement, the appellant also submitted additional 
copies of the veteran's service medical records, as well as 
another copy of a previously submitted statement from Dr. 
Spring.  

II.  Analysis

The first question which must be addressed in the appeal is 
whether the appellant has submitted a well-grounded claim of 
service connection for the cause of the veteran's death, 
claimed as due to smoking tobacco during service.  If not, 
the application must fail, and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (previously known as the U.S. 
Court of Veterans Appeals) which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death filed by a 
veteran's survivor, like a claim for service connection for 
disability by a living veteran, must be well grounded.  Darby 
v. Brown, 10 Vet.App. 243, 245 (1997); Johnson v. Brown, 8 
Vet.App. 423, 426 (1995).  The Court has further held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

The Board acknowledges the veteran's honorable and 
meritorious service during World War II, including his 
participation in the Pacific theater of operations and his 
receipt of decorations for valor and for being wounded in 
action.  As will be explained below, however, we find that 
there is insufficient evidence to establish a well-grounded 
claim in this case, for the cause of the veteran's death 
nearly 50 years after his separation from service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible under the law.  Tirpak v. Derwinski, 
supra.  

In VAOPGCPREC 2-93 (Jan. 13, 1993), the VA General Counsel 
held, in particular, that:  (1) a determination of whether 
nicotine dependence could be considered a disease or injury 
for disability compensation was an adjudicative matter to be 
made based on accepted medical principles; and (2) service 
connection could be established for a disability or death if 
the evidence established that the underlying disease or 
injury was caused by tobacco use during service.  

Thereafter, in VAOPGCPREC 19-97 (May 13, 1997), the VA 
General Counsel noted that the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  With regard to the first question, 
determination of whether a veteran is dependent upon nicotine 
is a medical issue.  If it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, it must be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  A supervening cause of the 
disability or death would sever the causal connection to the 
onset of the nicotine dependence in service.  Post-service 
exposures to environmental or occupational toxins other than 
tobacco products may also be found, under the facts of 
particular cases, to constitute supervening causes of the 
disability or death, so as to preclude findings of service 
connection. 

A review of the evidence of record reflects that, according 
to the appellant, the veteran began smoking while on active 
duty and continued to do so until his death.  The evidence of 
record reflects that the veteran smoked during service, but 
does not document whether he smoked prior to, and/or 
subsequent to service.  The veteran subsequently developed 
COPD, and died of respiratory failure.  The appellant has 
contended that the veteran became addicted to nicotine in 
service, and that this resulted in his remaining addicted to 
cigarettes, and thus caused his death.

With respect to the issue of direct service connection for 
the cause of the veteran's death, the appellant was denied 
service connection in a May 1997 Board decision.  She had the 
right to appeal that decision to the Court of Appeals for 
Veterans Claims, and did not do so; therefore, that decision 
is final.  At that time, the Board found that there was a 
lack of competent medical evidence linking respiratory 
failure or COPD to any disease or injury incurred during the 
veteran's active service.  Furthermore, the Board found that 
none of the veteran's service-connected disabilities had 
caused, or contributed to cause, his death.  In the present 
case, which is based essentially upon a new theory of 
entitlement, i.e., the surviving spouse's contention that 
tobacco use was implicated in the veteran's death, we note 
that the current medical evidence of record continues to show 
that the veteran did not incur COPD in service, and that his 
service-connected disabilities were not, separately or in 
combination, causally involved in his death.

Furthermore, the evidence of record does not reflect that 
there exists an etiological relationship between the 
veteran's COPD and in-service smoking.  See Caluza and 
Grottveit, both supra; 38 C.F.R. § 3.303(d).  See also Davis 
v. West, 13 Vet.App. 178, 183 (1999), wherein the Court's 
opinion states:

Congress has provided several methods of assisting 
certain veterans in overcoming difficult 
evidentiary burdens in relation to exposure to 
harmful substances in service.  See, e.g., 
38 U.S.C. § 1112(c) (relating to radiation 
exposure); 38 U.S.C. § 1116 (relating to exposure 
to certain herbicides). . . .  [A]s to carcinogens 
ingested by cigarette smoking, no such provision 
exists; therefore, it is the claimant's burden to 
submit medical evidence of a plausible nexus 
between in-service smoking and a subsequent 
diagnosis of lung cancer.

The Board finds, in addition, that the appellant has not 
submitted a well-grounded claim for secondary service 
connection of the veteran's COPD as a result of his smoking, 
due to nicotine addiction, because the veteran was never 
diagnosed with having incurred nicotine addiction in service.  
See Caluza and Grottveit, both supra.  Although a medical 
professional might render such an opinion after the veteran's 
discharge from service, based upon past medical history, 
there is no such medical evidence in the record on appeal.  
See Davis v. West, supra, in which the Court held that, while 
the appellant argued that nicotine dependence could be 
demonstrated based on the veteran's long history of smoking, 
the question of nicotine dependence is a medical issue that 
needs to be answered by a medical opinion or diagnosis.  

Thus, we find, in view of the absence of a statutory 
presumption as to cigarette smoking, and the lack of any 
competent medical evidence relating the veteran's COPD to 
smoking, that the appellant's claim for service connection of 
the veteran's death, on the basis that COPD was caused by 
smoking and/or nicotine addiction, is not well grounded.  
That type of allegation requires professional medical 
support.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his smoking in 
service.  As noted above, evidentiary assertions by a 
claimant are accepted as true for purposes of determining 
whether a claim is well grounded, but an exception to that 
rule is where the evidentiary assertion is beyond the 
competence of the person making it.  In this case, the 
appellant has related the veteran's COPD, which resulted in 
respiratory failure and thus caused his death, to his smoking 
habit, both in and after service.  She asserts that the 
veteran developed a nicotine addiction as a result of smoking 
during active duty.  The appellant, however, has not been 
shown to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's smoking and a nicotine addiction in service, or 
to link this to the development of his COPD.  See, e.g., 
Voerth v. West, 13 Vet.App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown,supra.

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).  Here, the appellant's "claim is not well grounded 
because she has failed to submit medical evidence to provide 
a nexus between any in-service injury and the conditions 
which contributed to the veteran's death."   Bloom v. West, 
12 Vet.App. 185, 187 (1999).

Finally, the Board notes the appellant has raised many 
contentions regarding her claim for service connection for 
the cause of the veteran's death.  With respect to the 
medical opinion from Dr. Spring, as noted in the Board's May 
1997 decision, Dr. Spring requested copies of the veteran's 
service medical records to review so that he could make an 
informed medical decision as to whether the shell fragment 
wound to the veteran's left posterior chest area contributed 
to his COPD.  The claims file discloses that copies of the 
veteran's records were sent to Dr. Spring following his July 
1995 letter to the RO, but there is no evidence of another 
communication from Dr. Spring.

Thus, there is a lack of competent medical evidence that the 
veteran's shell fragment wound to his upper left chest caused 
his COPD.  In this respect, there is no medical evidence that 
the shell fragment wound to the veteran's upper left chest 
resulted in any internal organ damage, including to his 
lungs.  As noted in his service medical records, the shell 
fragment wound was debrided and bandaged, and the veteran 
returned to duty.  We have also found a lack of competent 
medical evidence that the gunshot wound to the veteran's left 
thigh contributed to his death or was associated in any way 
with his COPD or heart disease, although the appellant has 
contended that the injury kept the veteran from exercising 
adequately.

Clearly, however, the gravamen of the present appeal is the 
appellant's theory regarding the relationship of tobacco use 
to the veteran's death.  For that reason, the Board has not 
treated this claim as an attempt to reopen the previously 
denied claim for service connection for the cause of death, 
on grounds other than tobacco use.  We do note that, if we 
were to reach the issue of reopening, we would be compelled 
to hold either that the appellant has submitted no new and 
material evidence, or that she has submitted no medical nexus 
evidence sufficient to well ground the claim that the 
veteran's service-connected disabilities caused or 
contributed to cause his death.  See Winters v. West, 12 
Vet.App. 203 (1999) (en banc).

With respect to the magazine article, "The Smoking Gun", 
which has been proffered in this appeal, we note that it does 
not refer to the veteran himself, nor is it analogous to 
medical treatise evidence.  Substantial judicial authority 
has addressed the relevance of medical treatise evidence.  
Essentially, although such evidence might be useful when 
combined with an opinion of a medical professional, or might 
discuss generic relationships with a degree of certainty 
sufficient to establish a medical nexus under the facts of a 
specific case, the general rule is that "an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive' to well ground a claim."  Mattern 
v. West, 12 Vet.App. 222, 229 (1999) (citing cases).  Cf. 
Hensley v. West, ___ F.3d ___, No. 99-7029, slip op. at 21 
(Fed. Cir. May 12, 2000):  "A veteran with a competent 
medical diagnosis of a current disorder may invoke an 
accepted medical treatise in order to establish the required 
nexus . . . ."  In the present case, the magazine article 
cannot even be classified as medical treatise evidence, and 
even if it were, we find the generic nature of the article to 
be insufficiently specific as to the veteran to be given 
substantial weight as evidence.  

As for the appellant's contention that an independent medical 
opinion should have been sought with respect to her claim, 
the Board notes that, while the law authorizes procurement of 
an advisory medical opinion from one or more medical experts 
who are not VA employees when warranted by the medical 
complexity or controversy involved in a pending claim, see 38 
U.S.C.A. §§ 5109, 7109; 38 C.F.R. §§ 3.328, 20.901, the need 
for such an action is not shown in the present matter.  The 
law requires a claimant to come forward with sufficient 
medical evidence to well ground a claim; then the duty to 
assist arises on the part of VA.  As the appellant's claim is 
not well grounded, the evidence of record cannot be said to 
present a question of medical complexity or controversy 
warranting referral for an independent medical opinion.

Finally, with respect to the appellant's contention that the 
RO failed in its duty to assist her in development of her 
claim, we note, as above, that a duty to assist is predicated 
on the submission of a well-grounded claim.  Both the Court 
of Appeals for Veterans Claims and the Court of Appeals for 
the Federal Circuit have held that 38 U.S.C.A. § 5107(a) 
requires that, if a well-grounded or plausible claim has not 
been submitted, there is no duty on the part of VA to assist 
in the claim's full development.  See Morton, supra, (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  In this instance, as noted above, the appellant 
has failed to provide medical evidence that the veteran 
developed a nicotine addiction in service which subsequently 
led to his developing COPD and causing respiratory failure.  
Thus, she has not submitted a well-grounded claim.  
Therefore, there is no required duty on the part of VA to 
assist in the claim's development, even though the RO, in a 
September 1997 letter to the appellant, did notify her of 
what she needed to submit in order to well ground her claim.  


ORDER

Service connection for the cause of the veteran's death, 
claimed as due to the smoking of tobacco in service, is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

